Citation Nr: 0423404	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  03-23 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1966 to September 1972 (and had subsequent periods 
of active duty for training (ACDUTRA) in the Air Force 
Reserves).  This case is before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 rating decision 
by the Denver Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In April 2004, the veteran testified 
at a videoconference hearing before the undersigned. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.

Here, additional evidence was submitted directly to the Board 
in May 2004.  This evidence has not been considered by the 
RO, and (despite indicating at his hearing he would do so) 
the appellant has not waived initial AOJ consideration of 
this evidence.  Under DAV, supra, the Board must remand the 
case to the AOJ for initial consideration of the additional 
evidence.

Furthermore, it appears that there may be pertinent medical 
records that remain outstanding.  The veteran attributes his 
current low back disability to an injury he sustained playing 
basketball in service in 1968 (his wife indicated she helped 
him care for his back when she visited him while he was 
stationed in Iceland).  His service medical records are 
silent in this matter.  Postservice, the earliest referenced 
event pertaining to the low back is the mention of a 1977 
sports injury resulting in back pain.  The veteran indicated 
he received treatment from 1977 to 1980 from a Dr. VR (who is 
still practicing, but whose records are unavailable).  He 
further indicated that he received no treatment from 1980 to 
1987.  He also indicated that he began working for the 
Federal Emergency Management Agency (FEMA) in 1985, initially 
receiving a physical examination yearly and later 
quadrennially.  The only FEMA examination of record is dated 
in 1986 (when it was noted that he had a history of back 
problems in 1978, but none recently).  In 1987 the veteran 
reportedly sustained a low back injury moving a safe at work, 
and apparently initiated a Worker's Compensation Claim (and 
sought reimbursement for chiropractic treatment).  While he 
has submitted several documents reflecting the occurrence of 
an injury in May 1987 and treatment in May and June 1987, and 
appearing to show that a claim for reimbursement was returned 
to him for lack of adequate documentation that he had 
disability related to a work injury, there appears to have 
been no attempt to obtain complete records pertaining to the 
work injury, including complete treatment reports, and how 
the matter was resolved.  

Finally, the veteran has submitted what appears to be partial 
records of chiropractic treatment (the records submitted and 
the veteran's April 2004 testimony reflect that he was seen 
by at least one further health care provider from Rocky 
Mountain Health Partners whose records pertaining to the 
veteran have not been secured).  In November 2001 (apparently 
based on history provided by the veteran), the veteran's 
treating chiropractor attributed the veteran's current low 
back disability to an injury in service.  Complete medical 
records are essential for an accurate disability picture in 
the matter at hand. 

And while the veteran was provided notice of the Veterans 
Claims Assistance Act of 2000 (VCAA) in an April 2001 letter, 
the notice does not appear to be in full compliance with all 
current pertinent guidelines.  As the case is being remanded 
anyway, there is an opportunity to ensure notice is complete, 
without causing additional delay in the adjudication process.  

In light of the foregoing, the case is remanded for 
the following:

1.  The veteran should be provided notice 
of the VCAA as it pertains to his claim 
in full compliance with the applicable 
guidelines in the statutes, implementing 
regulations, interpretative Court 
decisions and General Counsel opinions 
etc.  The veteran and his representative 
should have the opportunity to respond. 

2.  The RO should ask the veteran to 
provide a list of all health care 
providers & medical examiners that have 
treated or examined him for his back 
disorder since he was discharged from 
active duty in 1972.  The RO should 
obtain complete records (those not 
already in the claims file) of 
examinations and treatment from all 
sources identified.  These must include 
reports of all physical examinations 
(annual, quadrennial, etrc.) the veteran 
had at FEMA, as well as complete records 
pertaining to any back injuries he 
sustained while employed at that agency 
(in particular everything related to the 
May 1987 injury he sustained relocating 
the office, including how any work injury 
claim was resolved).  The veteran must 
cooperate in the matter by providing any 
necessary releases.  [In conjunction with 
this development he should be advised of 
the provisions of 38 C.F.R. § 3.158, 
stating that "where evidence requested in 
connection with an original claim, a 
claim for increase or to reopen or for 
the purpose of determining continued 
entitlement is not furnished within 1 
year after the date of request, the claim 
will be considered abandoned." ]

3.  The RO should then arrange for a VA 
examination by an orthopedic specialist 
to ascertain the nature and likely 
etiology of the veteran's current low 
back disability.  The veteran's claims 
folder must be available to, and reviewed 
by, the examiner in conjunction with the 
examination.  The examiner should provide 
a diagnosis for the veteran's current 
back disorder, and opine whether it is at 
least likely as not that such disorder 
was caused by an injury in service.  The 
examiner must explain the rationale for 
all opinions given.  

4.  The RO should then readjudicate the 
claim.  If it remains denied, an 
appropriate supplemental SOC should be 
issued, and the appellant should have 
the opportunity to respond.  The case 
should then be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


